DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 	The claims have been amended as follows:
	
	13-28.		(Cancelled)

Response to Amendment
3.	According to the Amendment, filed 02 August 2021, the status of the claims is as follows:
Claim 1 is currently amended;
Claims 2 and 5 are previously presented;
Claims 3, 4, 6, and 7 are as originally filed; 
Claims 8-12 are cancelled; and 
Claims 13-28 are withdrawn.

Response to Arguments
5.	Applicant’s arguments, see Remarks, p. 6, filed 02 August 2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Ohkoshi in view of Funderburk, have been fully considered, and are persuasive in view of the Amendment, filed 02 August 2021.  The rejection of claims 1-7 has been withdrawn.
Election/Restrictions
6.	This application is in condition for allowance except for the presence of claims 13-28 directed to invention non-elected without traverse.  Accordingly, claims 13-28 have been cancelled by the Examiner’s Amendment above.
Reasons for Allowance
7.	Claims 1-7 are allowed.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        10/29/2021